USCA4 Appeal: 22-6825      Doc: 21         Filed: 11/03/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6825


        RICARDO FISHBURNE,

                            Plaintiff - Appellant,

                     v.

        S. C. DEPARTMENT OF CORRECTIONS; A/W ANNE SHEPPARD; BRIAN
        KENDELL, Warden; A/W CLARK; DIRECTOR BRIAN STIRLING; SERGEANT
        HOWARD; CLASSIFICATION RAVENEL; SLED,

                            Defendants - Appellees.



        Appeal from the United States District Court for the District of South Carolina, at
        Anderson. Timothy M. Cain, District Judge. (8:21-cv-03542-TMC-JDA)


        Submitted: October 26, 2022                                  Decided: November 3, 2022


        Before KING and HARRIS, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Ricardo Fishburne, Appellant Pro Se. Andrew Lindemann, LINDEMANN & DAVIS,
        P.A., Columbia, South Carolina, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6825        Doc: 21         Filed: 11/03/2022     Pg: 2 of 3




        PER CURIAM:

                 Ricardo Fishburne appeals the district court’s order denying relief on his motion for

        a preliminary injunction filed as part of his ongoing 42 U.S.C. § 1983 action. The district

        court referred this case to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B). The

        magistrate judge recommended that Fishburne’s motion be denied and advised Fishburne

        that failure to file timely, specific objections to this recommendation could waive appellate

        review of a district court order based upon the recommendation.

                 The timely filing of specific objections to a magistrate judge’s recommendation is

        necessary to preserve appellate review of the substance of that recommendation when the

        parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

        F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

        also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Fishburne received proper notice of

        these requirements, but he has waived appellate review because the objections were not

        specific to the particularized legal recommendations made by the magistrate judge. See

        Martin, 858 F.3d at 245 (holding that, “to preserve for appeal an issue in a magistrate

        judge’s report, a party must object to the finding or recommendation on that issue with

        sufficient specificity so as reasonably to alert the district court of the true ground for the

        objection” (internal quotation marks omitted)). Accordingly, we affirm the district court’s

        order.




                                                       2
USCA4 Appeal: 22-6825         Doc: 21    Filed: 11/03/2022   Pg: 3 of 3




              We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                  AFFIRMED




                                                  3